Citation Nr: 0511808	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  98-01 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
respiratory disorder, to include chronic bronchitis.

2.  Entitlement to an effective date earlier than March 28, 
1997, for a grant of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1989 to September 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1997 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that a rating decision in November 1994 
denied the veteran's claim of entitlement to service 
connection for a respiratory disorder, to include chronic 
bronchitis.  The veteran did not appeal that RO decision to 
the Board and, consequently, the November 1994 rating 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  
In March 1997 and thereafter, the veteran submitted 
additional evidence in an attempt to reopen the claim.  The 
RO found that the additional evidence was not new and 
material, and the current appeal on that issue ensued.

A rating decision in May 2004 granted entitlement to service 
connection for PTSD effective March 28, 1997.  In September 
2004, a statement was received from the veteran in which he 
disagreed with the effective date assigned by the RO for the 
grant of service connection for PTSD.  The Board finds that 
the veteran's September 2004 statement constituted a timely 
notice of disagreement with the effective date for the grant 
of service connection for PTSD assigned by the May 2004 
rating decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.300, 
20.302(a) (2004).  Appropriate action, including issuance of 
a statement of the case, is, therefore, necessary with regard 
to the earlier effective date issue.  See 38 C.F.R. § 19.26 
(2004).  Although the Board in the past referred such matters 
to the RO for appropriate action, the United States Court of 
Appeals for Veterans Claims (Court) has held that the proper 
course of action is to remand the matter.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

A hearing on appeal will be granted if an appellant, or an 
appellant's representative acting on his behalf, expresses a 
desire to appear in person.  38 C.F.R. § 20.700 (2004).

With regard to the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a respiratory disorder, to include chronic 
bronchitis, on VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in February 1998, the veteran indicated 
that he desired to have a local hearing and would decide 
later if he also would have a hearing before the Board.  In 
September 2004, the RO wrote to the veteran and asked him if 
he desired an in-person hearing before a Veterans Law Judge 
or an electronic (videoconference) hearing.  See 38 C.F.R. 
§ 20.700(e) (2004).  On VA Form 646, Statement of Accredited 
Representative in Appealed Case, dated in October 2004, the 
veteran's representative stated that he would present his 
contentions at videoconference hearing.  The Board, 
therefore, finds that this case must be remanded for the 
purpose of scheduling a videoconference hearing.

As noted in the Introduction, this case is also being 
remanded for the purpose of the furnishing the veteran a 
statement of the case on the issue of entitlement to an 
earlier effective date for the grant of service connection 
for PTSD. 

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the rating decision 
which assigned an effective date of March 
28, 1997, for the grant of entitlement to 
service connection for PTSD.  The veteran 
and his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal from that 
determination.

2.  The veteran should be scheduled for 
an electronic (videoconference) hearing 
before a Veterans Law Judge on the issue 
of whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for a 
respiratory disorder, to include chronic 
bronchitis.  
  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purposes of this 
remand are to comply with governing adjudicative procedures 
and to comply with the holding of the Court in Manlincon v. 
West, 
12 Vet. App. 238 (1999).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the appeal.  The veteran has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




